Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 1 of 29 Page ID #:819



    1   MARLIN & SALTZMAN, LLP
        Stanley D. Saltzman, Esq. (SBN 90058)
    2   Adam M. Tamburelli, Esq. (SBN 301902)
    3   Cody R. Kennedy, Esq. (SBN 296061)
        29800 Agoura Road, Suite 210
    4   Agoura Hills, California 91301
        Telephone: (818) 991-8080
    5   Facsimile: (818) 991-8081
        ssaltzman@marlinsaltzman.com
    6   atamburelli@marlinsaltzman.com
        ckennedy@marlinsaltzman.com
    7

    8 Attorneys for Plaintiffs Duy Nam Ly and
      Kiet Nguyen, individually and on behalf of
    9 all others similarly situated and aggrieved

   10                         U.S. DISTRICT COURT
   11                  CENTRAL DISTRICT OF CALIFORNIA
   12
                                          Case No. 2:19-cv-01334-SVW-SS
   13 DUY NAM LY and KIET                 Hon. Stephen V. Wilson
      NGUYEN, individually and on
   14 behalf of all others                FIRST AMENDED CLASS ACTION
                                          COMPLAINT
   15 similarly situated,
                                           1. FAILURE TO PAY MINIMUM WAGES
   16        Plaintiffs,                      (Labor Code §§ 1194, 1197 and Wage
                                              Order);
   17
                                           2. FAILURE TO PROVIDE MEAL
   18 v.                                      BREAKS (Labor Code §§ 226.7, 512,
                                              and Wage Order);
   19                                      3. FAILURE TO PROVIDE REST
      J.B. HUNT TRANSPORT,                    BREAKS (Labor Code §§ 226.7, 512,
   20 INC., an Arkansas corporation,          and Wage Order);
   21                                      4. FAILURE TO REIMBURSE FOR
             Defendant.                       NECESSARY BUSINESS EXPENSES
   22                                         (Labor Code § 2802);
                                           5. UNLAWFUL DEDUCTIONS FROM
   23                                         WAGES (Labor Code § 221 and Wage
                                              Order);
   24
                                           6. FAILURE TO PROVIDE ADEQUATE
   25                                          WAGE STATEMENTS (Labor Code
                                               §§ 226, 226.2 226.3);
   26                                      7. UNFAIR COMPETITION (Bus. & Prof.
                                               Code § 17200 et seq.);
   27
                                           8. QUANTUM MERIT/UNJUST
   28                                          ENRICHMENT


                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 2 of 29 Page ID #:820



    1                                          9. VIOLATIONS OF PRIVATE
                                                  ATTORNEYS GENERAL ACT (Labor
    2                                             Code §§ 2698, et seq.)
    3
                                              DEMAND FOR JURY TRIAL
    4

    5         Plaintiffs DUY NAM LY and KIET NGUYEN (“Plaintiffs”), on behalf of
    6   themselves, individually, and all others similarly situated and aggrieved, bring this
    7   Complaint against Defendant J.B. Hunt Transport, Inc. (“Defendant” or “J.B.
    8   Hunt”), and for causes of action against it, allege and complain as follows:
    9                                    INTRODUCTION
   10         1.     In a scheme to increase their profits by unlawfully evading their
   11   obligations to provide benefits, pay relevant taxes, and absorb various operating
   12   costs, J.B. Hunt has misclassified Plaintiffs and other similarly situated and
   13   aggrieved intermodal truck drivers who signed Intermodal Independent Contractor
   14   Operating Agreements (“Class Members”) as independent contractors rather than
   15   employees. By this action, Plaintiffs seek to put an end to this illegal and oppressive
   16   conduct.
   17         2.     Plaintiffs and Class Members, who are required to work exclusively for
   18   J.B. Hunt, are plainly employees under California law. J.B. Hunt completely controls
   19   the overall operation of its business: it coordinates with customers in need of
   20   trucking services, negotiates prices, sets delivery times, and provides the workers.
   21   J.B. Hunt also has near complete control over Class Members’ assignments and
   22   trucks, unilaterally sets the rates it pays them, and retains and exercises the right to
   23   terminate them with or without cause.
   24         3.     In fact, J.B. Hunt employs company drivers and properly classify them
   25   as employees. Those company drivers perform the same duties as Plaintiffs and
   26 Class Members. The only practical difference between the company drivers and

   27 Class Members is that Class Members own their own trucks and are classified by

   28 Defendant as “Independent Contractors.”

                                                   2
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 3 of 29 Page ID #:821



    1         4.       Plaintiffs and Class Members, as a condition precedent to employment,
    2   are required to abide by uniform rules and policies promulgated by J.B. Hunt
    3   subjecting them to strict control, and incorrectly classifying them as independent
    4   contractors.
    5         5.       As a result of J.B. Hunt’s misclassification, Plaintiffs and Class
    6   Members are forced to absorb thousands of dollars of costs appropriately borne by
    7   their employer, leaving many in a financially precarious position with limited take
    8   home pay. They are also deprived of the protection of workers’ compensation
    9 benefits in the event of injury, as well as other benefits to which they are entitled.

   10 Moreover, because of its misclassification, J.B. Hunt fails to properly pay California

   11 taxes it owes. These actions illegally reduce J.B. Hunt’s costs of doing business, and

   12 constitute unlawful and unfair business practices in violation of California’s Unfair

   13 Competition Law.

   14         6.       Additionally, by willfully and intentionally misclassifying Plaintiffs
   15 and Class Members as independent contractors, J.B. Hunt failed to pay them

   16 minimum wages, failed to pay overtime wages, failed to provide mandatory meal

   17 and rest breaks, failed to maintain adequate records, failed to reimburse employees

   18 for reasonably incurred businesses expenses, made improper deductions from

   19 wages, and failed to provide accurate wage statements.

   20         7.       As such, J.B. Hunt’s policies, practices, and customs have resulted in
   21 violations of the California Labor Code, IWC Wage Order No. 9, and laws covered

   22 by the Private Attorneys General Act (“PAGA”), and constitute unlawful and/or

   23   unfair business practices, in violation of the California Business & Professional
   24   Code, which have resulted in damages to Plaintiffs and Class Members.
   25         8.       Further, Plaintiffs and the Class Members rendered services to
   26   Defendant from which Defendant derived benefit. Defendant, however, failed to
   27   compensate Plaintiffs and the putative class members for the reasonable value of
   28   such services. Thus, J.B. Hunt was unjustly enriched.
                                                   3
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 4 of 29 Page ID #:822



    1                              JURISDICTION AND VENUE
    2         9.      This Court has jurisdiction over the statutory violations alleged herein,
    3   including, but not limited to, violations of Labor Code §§ 200-203, 226, 226.2,
    4   226.3, 226.7, 226.8, 510, 512, 558, 1174, 1194, 1197, 1198, and 2802, as well as
    5   over the violations of Bus. & Prof. Code §§ 17200 et seq., and the governing
    6   California IWC Wage Order No. 9 and other California Regulations.
    7          10.    Venue is proper under 28 U.S.C. § 1391 because Defendant, at all
    8   material times, has had continuous and systematic contacts in this District by
    9   actively doing business and perpetuating the deceptive business practices that are
   10   the subject of this lawsuit in this District. In addition, a substantial part of the events
   11   or omissions giving rise to Plaintiffs’ claims occurred in this District.
   12                                          PARTIES
   13         11.     Plaintiff Duy Nam Ly, is a resident of the State of California, and has
   14   been employed by Defendant from on or about November 10, 2011, to the present.
   15         12.     Plaintiff Kiet Nguyen, is a resident of the State of California, and has
   16   been employed by Defendant from on or about April 27, 2017, to the present.
   17         13.     Plaintiffs have been victimized by the policies, practices, and customs
   18   of Defendant, which are complained of in this action, in ways that have deprived
   19   them of the rights guaranteed to them by IWC Wage Order No. 9, the Labor Code,
   20   and the Bus. & Prof. Code.
   21         14.     Defendant J.B. Hunt is an Arkansas corporation doing business within
   22   the State of California. Defendant has at all relevant times been an employer covered
   23   by the Labor Code and IWC Wage Order 9.
   24                                 CLASS ALLEGATIONS
   25         15.     Pursuant to Fed. R. Civ. P. 23, Plaintiffs bring this action on behalf of
   26   themselves and the following class of individuals similarly situated:
   27         All persons who at any time during the Class Period: (1) were designated by
   28         Defendant as independent contractors; and (2) who performed work for
                                                    4
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 5 of 29 Page ID #:823



    1         Defendant as intermodal truck drivers in the State California.
    2         16.    Plaintiffs and Class members seek relief under Rule 23(a), (b)(2),
    3   (b)(3), and/or (c)(4). The request for injunctive relief is a significant reason for
    4 bringing this case and separately justifies the prosecution of this litigation.

    5         17.    Class Period: The Class Period is defined as commencing at a date that
    6 is four years prior to the date of the filing of the original complaint and continuing

    7 from that point forward, until the date that a final judgment has been entered in this

    8 matter.

    9         18.    Numerosity: The members of the class are so numerous that joinder of
   10 all members would be impractical, if not impossible. The identities of the members

   11 of the class are readily ascertainable by review of Defendant’s records, including,

   12 without limitation, payroll records, work orders, work assignments, and other

   13 documents, vouchers and receipts issued to the Class Members by Defendant.

   14         19.    Adequacy of Representation: The named Plaintiffs are fully prepared
   15 to take all necessary steps to represent, fairly and adequately, the interests of the

   16 above-defined class. Plaintiffs’ attorneys are ready, willing, and able to fully and

   17 adequately represent the class and individual Plaintiffs. Plaintiffs’ attorneys have

   18 prosecuted, tried, and settled wage-and-hour class actions in the past and currently

   19 have a number of wage-and-hour class actions pending in the California state and

   20 federal courts, as well as elsewhere in the United States.

   21         20.    Defendant uniformly administered a company-wide policy and practice
   22 of misclassifying Plaintiffs and the putative Class Members as “independent

   23   contractors” and (a) not paying Plaintiffs and the class all wages, including minimum
   24   wages and overtime wages, earned, (b) failing to provide mandatory meal and rest
   25   breaks and/or failing to pay premium wages for missed meal and/or rest periods,
   26   (c) failing to keep proper records as required by the Labor Code and applicable Wage
   27   Order regulations, (d) requiring Plaintiffs and the class members to incur and pay for
   28   Defendant’s necessary business expenses, without reimbursement therefor,
                                                  5
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 6 of 29 Page ID #:824



    1   (e) making unlawful deductions from Plaintiffs’ and class members’ wages,
    2   (f) failing to provide accurate wage statements, (g) failing to compensate Plaintiffs
    3   for the reasonable value of their services provided, (h) engaging in unfair business
    4   practices, and (i) violating wage and hour laws that carry civil penalties recoverable
    5   under PAGA.
    6         21.     Plaintiffs are informed and believe, and based thereon allege, that this
    7   enterprise-wide conduct was and is accomplished with Defendant’s advance
    8   knowledge of the misclassification, and arises out of Defendant’s designed intent to
    9   willfully and intentionally fail to accurately record proper rates of pay, hours worked,
   10   net wages, and deductions.
   11         22.     Plaintiffs are informed and believe and based thereon allege, that
   12   Defendant had a consistent and uniform policy, practice, and/or procedure of
   13   willfully failing to comply with Code §§ 200-203, 204, 226, 226.2, 226.3, 226.7,
   14   226.8, 510, 512, 558, 1174, 1194, 1197, 1198, 2802, as well as other violations that
   15   constitute unfair and/or unlawful conduct under Bus. & Prof. Code §§ 17200 et seq.,
   16   and the governing Wage Order regulations.
   17         23.     Common Questions of Law and Fact: There are predominant
   18   common questions of law and fact and community of interest amongst Plaintiffs and
   19   the claims of the class, concerning’ Defendant’s treatment of them, including but not
   20   limited to:
   21         a.      Whether Class Members were improperly classified as independent
   22                 contractors instead of employees
   23         b.      Whether Defendant failed to pay for all time worked, by virtue of its
   24                 payment system that only paid piece rate for certain specified activities
   25                 performed, while paying nothing for time worked on other required
   26                 duties;
   27         c.      Whether the Class Members performed services for Defendant;
   28         d.      Whether Defendant engaged Class Members to do work;
                                                   6
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 7 of 29 Page ID #:825



    1        e.    Whether Defendant suffered or permitted the Class Members to do
    2              work;
    3        f.    Whether Class Members were free from the control and direction of
    4              Defendant in connection with their work;
    5        g.    Whether Class Members’ work is outside the usual course of
    6              Defendant’s business;
    7        h.    Whether Class Members are engaged in an independently established
    8              trade, occupation, or business of the same nature as that involved in the
    9              work they perform for Defendant;
   10        i.    Whether Defendant retained all control over its business operations;
   11        j.    Whether the compensation paid to Class Members, based on hours
   12              worked, was less than the applicable minimum wage or, where
   13              applicable, less than the proper overtime wage;
   14        k.    Whether the Class Members were entitled to mandatory meal and rest
   15              breaks, and if so, whether they were made available or provided, and
   16              whether premium wages should have been paid when meal and/or rest
   17              periods were missed;
   18        l.    Whether Class Members ever received a paid rest period;
   19        m.    Whether Defendant kept adequate employment records;
   20        n.    Whether the Class Members were improperly required to incur
   21              Defendant’s necessary business expenses without reimbursement
   22              therefor;
   23        o.    Whether Defendant made illegal deductions from the Class Members’
   24              earnings;
   25        p.    Whether Defendant provided accurate and itemized wage statements;
   26        q.    Whether the Defendant’s policies and practices, as described herein,
   27              were unlawful and/or unfair business practices; and
   28        r.    Whether the Defendant was unjustly enriched by failing to pay a
                                                7
                           FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 8 of 29 Page ID #:826



    1                reasonable value to Plaintiffs and putative Class Members for their
    2                services.
    3         24.    Typicality: The claims of the Plaintiffs are typical of the claims of all
    4   members of the Class. Plaintiffs are members of the putative Class. Plaintiffs have
    5   suffered and incurred damages as a result of the alleged violations of the applicable
    6   Wage Order, the Labor Code and the Bus. & Prof. Code and the failure to be
    7   reasonably compensated for his services, herein alleged.
    8         25.    The Labor Code and Wage Order upon which Plaintiffs bases their
    9   claims are remedial in nature. These laws and labor standards serve an important
   10 public interest in establishing minimum working conditions and standards. These

   11 laws and labor standards protect the average worker from exploitation by employers

   12 who may seek to take advantage of superior economic and bargaining power in

   13 setting onerous terms and conditions of employment. Such statutes and regulations

   14 are designed to defeat rather than implement express or implied agreements that

   15 depart from the statutory scheme, in the employment contract.

   16         26.    The nature of this action and the format of laws available to Plaintiffs
   17 and members of the class identified herein make the class action format a particularly

   18 efficient and appropriate procedure to redress the wrongs alleged herein and,

   19 therefore, is the superior means of redress of Defendant’s alleged wrongdoings. If

   20 each Plaintiff and member of the putative class were required to file an individual

   21 lawsuit, the Defendant would necessarily gain an unconscionable advantage since it

   22 would be able to exploit and overwhelm the limited resources of each individual

   23 plaintiff with their vastly superior financial and legal resources. Requiring each class

   24 member to pursue an individual remedy would also discourage the assertion of

   25 lawful claims by workers who would be disinclined to file an action against their

   26 former and/or current employer for real and justifiable fear of retaliation and

   27 permanent damage to their careers at subsequent employments. The filing of

   28 individual lawsuits would also create an unnecessary strain on existing judicial

                                                  8
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 9 of 29 Page ID #:827



    1   resources and raise the potential for inconsistent findings and verdicts among the
    2   various litigations.
    3         27.    The prosecution of separate actions by the individual Class Members,
    4 even if possible, would create a substantial risk of (a) inconsistent or varying

    5 adjudications with respect to individual Class Members against the Defendant and

    6 which would establish potentially incompatible standards of conduct for the

    7 Defendant, and/or (b) adjudications with respect to individual Class Members which

    8 would, as a practical matter, be dispositive of the interests of other Class Members

    9 not parties to the adjudications or which would substantially impair or impede the

   10 ability of the Class Members to protect their interests. Further, the claims of the

   11 individual members of the class are not sufficiently large to warrant vigorous

   12 individual prosecution considering all of the concomitant costs and expenses.

   13         28.    Such a pattern, practice, and uniform administration of enterprise-wide
   14 policies and practices regarding illegal and improper compensation, as described

   15 herein, creates an entitlement to recovery by the Plaintiffs and the Class Members

   16 identified herein, in a civil action, for the unpaid balance of the full amount of unpaid

   17 and/or withheld compensation, including interest thereon, applicable penalties and

   18 premium pay, reasonable attorneys’ fees, and costs of suit according to the mandates

   19 of, inter alia, Labor Code §§ 226, 1194, and Code of Civil Procedure § 1021.5.

   20         29.    Proof of common business practices and/or factual patterns, which the
   21 named Plaintiffs experienced and are representative of, will establish the right of

   22 each of the members of the proposed class to recover on the causes of action alleged

   23 herein.

   24         30.    The putative class is commonly entitled to a specific fund with respect
   25 to the compensation illegally and unfairly retained by Defendant. The class is

   26 commonly entitled to restitution of those funds being improperly withheld by

   27 Defendant. This action is brought for the benefit of the entire class and will result in

   28 the creation of a common fund.

                                                  9
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 10 of 29 Page ID #:828



     1                            SUBSTANTIVE ALLEGATIONS
     2   Working for J.B. Hunt
     3          31.    J.B. Hunt truck drivers perform an integral and essential aspect of its
     4   business: the delivery of cargo. On its website, J.B. Hunt advertises that it is one of
     5   the “largest transportation logistics companies in North America.” It also advertises
     6   that “Our service offerings include transportation of full truckload containerizable
     7   freight, which we directly transport utilizing our company-controlled revenue
     8   equipment and company drivers or independent contractors. We also have
     9   arrangements with most of the major North American rail carriers to transport
    10   truckload freight in containers and trailers.”
    11          32.    In the “intermodal” section of its website, J.B. Hunt advertises that it
    12   “J.B. Hunt operates the largest fleet of company-owned 53’ containers and one of
    13   the largest drayage fleets in the world” and its “company-owned and contracted
    14   drayage network executes door-to-door intermodal service.”
    15          33.    In short, the delivery of cargo is J.B. Hunt’s usual and principal
    16   business operation. Without its truck drivers, J.B. Hunt could not carry on its
    17   business.
    18          34.    Plaintiffs and Class Members are hired by J.B. Hunt as intermodal truck
    19   drivers. They provide transportation services strictly at one or more of J.B. Hunt’s
    20   intermodal locations.
    21          35.    J.B. Hunt, as a matter of policy and procedure, designates Plaintiffs
    22   and Class Members as independent contractors.
    23          36.    Despite labelling these drivers as independent contractors, J.B. Hunt
    24   both retains the absolute right to terminate Plaintiff and the Class at-will upon 30
    25   days’ notice, and the absolute right to terminate them immediately and without
    26   notice in its sole discretion.
    27          37.    Plaintiffs were solely paid on a piece rate basis. They were not
    28   compensated for any other work that they regularly performed and were generally
                                                   10
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 11 of 29 Page ID #:829



     1   required to work at least 10 hours a day. They were not provided meal breaks or rest
     2   periods by Defendant. They did not receive pay stubs that, among other issues,
     3   recorded their rate of pay, the number of hours that they worked, or broke out the
     4   total hours of compensable rest and recovery periods.
     5   J.B. Hunt’s Misclassification of Plaintiffs and Class Members
     6         38.   Under the applicable statutes and Wage Order regulations, J.B. Hunt is
     7 the “employer” of Plaintiffs and Class Members because the J.B. Hunt has engaged

     8 them to do something of benefit for it or a third-party (Labor Code § 2750), and

     9 because it exercises pervasive control over the drivers and retains all necessary

    10 control over their business enterprise. Further, J.B. Hunt exercised control over the

    11 wages, hours, and/or working conditions of the drivers, so as to render all class

    12 members employees.

    13         39.   Additionally, under the applicable IWC Wage Order, a worker in
    14 California cannot be an independent contractor unless the hirer can prove: (A) that

    15 the worker is free from the control and direction of the hirer in connection with the

    16 performance of the work, both under the contract for the performance of such work

    17 and in fact; and, (B) that the worker performs work that is outside the usual course

    18 of the hiring entity’s business; and (C) that the worker is customarily engaged in an

    19   independently established trade, occupation, or business of the same nature as the
    20   work performed for the hiring entity.
    21         40.   As discussed in the following paragraphs, J.B. Hunt cannot prove that
    22   it meets any of the above requirements, so J.B. Hunt misclassifies Plaintiffs and
    23   Class Members as independent contractors instead of employees.
    24         41.    First, J.B. Hunt retains and exercises significant control over the details
    25 of Plaintiffs’ and Class Members’ schedules, routes, deliveries, the manner and

    26 means of how the delivery work is performed, and all necessary aspects of their

    27 working conditions. Among other things, J.B. Hunt holds Plaintiffs and Class

    28 Members to strict standards of service pervasive throughout the entire delivery

                                                   11
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 12 of 29 Page ID #:830



     1   process and requires them to adhere to all “customer requirements” and to meet
     2   “customer service” standards regarding J.B. Hunt’s customers.
     3         42.   Second, the service provided by Plaintiffs and Class Members—truck
     4 driving—is not an independently established trade such as a plumber or electrician.

     5 Rather, they are integral and central to the operation of J.B. Hunt’s core business.

     6 J.B. Hunt provides transportation services. Plaintiffs and Class Members perform

     7 these services for J.B. Hunt: they are hired to transport and deliver cargo in

     8 California based on times, locations, and for fees determined by J.B. Hunt. Indeed,

     9 J.B. Hunt employs company drivers, who perform the same duties as Plaintiffs and

    10 Class Members.

    11         43.   Third, J.B. Hunt prevents Plaintiffs and Class Members from engaging
    12 in an independently established trade, occupation, or business by refusing to allow

    13 them to use their trucks for any purposes other than J.B. Hunt’s business.

    14         44.   Pursuant to J.B. Hunt’s uniform policies and practices, J.B. Hunt retains
    15 almost unfettered control over Plaintiffs’ and Class Members’ trucks. It requires that

    16 Plaintiffs and Class Members lease their truck to J.B. Hunt, and Plaintiffs and Class

    17 Members are prevented from entering into any agreement for the use of the Truck

    18 for the benefit of anyone but J.B. Hunt. Additionally, J.B. Hunt retains exclusive

    19 possession, control, and use of the equipment for the duration of the Lease. Any

    20 deviation from this policy requires written permission from J.B. Hunt, or the driver

    21 may face immediate termination. Further, J.B. Hunt also requires Plaintiffs and Class

    22 Members to have their trucks inspected when J.B. Hunt requires and at the place of

    23 J.B. Hunt’s choosing.

    24         45.   J.B. Hunt dictates the manner in which Plaintiffs and Class Members
    25 perform their work. For example, it requires Plaintiffs and Class Members to

    26 transport the freight tendered to it by J.B. Hunt from point of origin to point of

    27 destination in a reasonable and timely manner. It also requires Plaintiffs and Class

    28 Members to make every reasonable effort to perform freight transportation services

                                                 12
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 13 of 29 Page ID #:831



     1   hereunder in a prompt, competent and diligent manner consistent with J.B. Hunt’s
     2 standards of customer service and satisfaction, and to comply with J.B. Hunt’s

     3 operating policies and procedures. Further, Plaintiff and the Class Members are

     4 required to adhere to customer service expectations that must be met in servicing

     5 J.B. Hunt’s transportation needs.

     6         46.     Plaintiffs and Class Members are required to either purchase or rent an
     7 on-board computer from J.B. Hunt for dispatch and tracking purposes. That on-board

     8 computer tracks every movement on Plaintiffs’ and Class Members’ trucks, even

     9 when they are not performing work for J.B. Hunt.

    10         47.     J.B. Hunt further retains the sole discretion to modify and terminate
    11 Plaintiffs’ and      Class Members’ piece-rate compensation rates and fees
    12 reimbursement rates.

    13         48.     J.B. Hunt requires Plaintiffs and Class Members to obtain and maintain
    14 insurance at their own expense, and to name J.B. Hunt as an additional insured under

    15 the policies.

    16         49.     Plaintiffs and Class Members are uniformly required to pay many
    17 employment-related expenses including, fuel, oil, tires and equipment, vehicle

    18 maintenance costs and repairs, various taxes and assessments, and expenses

    19 necessary to keep their trucks in compliance with all federal and state safety laws

    20 and regulations. Additionally, Plaintiffs and Class Members are required to pay J.B.

    21 Hunt “administrative fees,” such as $50 per year to compensate J.B. Hunt “for the

    22 cost of qualifying contractor’s drivers under US DOT regulations” a 15% fee for

    23 paying for driver qualification services (which Plaintiffs and Class Members are

    24 required to reimburse J.B. Hunt for anyway).

    25         50.     Defendant further retains the right to set schedules for Plaintiff and
    26 Class Members at its convenience (e.g. the right to assign pick-up and/or delivery

    27 dates and times in order for J.B. Hunt to maintain customer satisfaction).

    28         51.     J.B. Hunt regularly exercises this right. Accordingly, Plaintiffs and
                                                  13
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 14 of 29 Page ID #:832



     1   Class Members are expected to work at least 10 hours per day, five days per week,
     2   and are assigned a specific shift that they are expected to adhere to every day.
     3         52.    Additionally, J.B. Hunt unilaterally set the prices charged to its
     4   customers, and Plaintiffs and Class Members have no control over those prices.
     5         53.    Despite the above, J.B. Hunt knowingly and intentionally misclassifies
     6 Plaintiffs and Class Members as independent contractors when, under California

     7 law, they are employees who are working within J.B. Hunt’s business, providing the

     8 service that J.B. Hunt exists to provide to its customers.

     9 J.B. Hunt’s Failure to Provide Meal Periods

    10         54.    At all times relevant hereto, California Labor Code sections 226.7 and
    11   512 and IWC Wage Order 9, section 11, required employers to provide employees
    12   with a first meal period of not less than thirty (30) minutes during which they are
    13   relieved of all duty before working more than five (5) hours and a second meal period
    14   of not less than thirty (30) minutes during which they are relieved of all duty before
    15   working more than ten (10) hours per day.
    16         55.    At all times relevant hereto, California Labor Code section 226.7(b) and
    17 IWC Wage Order 9, section 11, required employers to pay one hour of additional

    18 pay at the regular rate of compensation for each employee and each workday that a

    19 proper meal period is not provided.

    20         56.    J.B. Hunt did not have, maintain, or publish a compliant meal period
    21 policy.

    22         57.    Further, by improperly classifying Plaintiff and Class Members as
    23 independent contractors, J.B. Hunt affirmatively represented to Plaintiff and the

    24 Class that they had no rights to receive the meal periods that were legally required

    25 to be provided by J.B. Hunt.

    26         58.    J.B. Hunt failed to provide breaks, keep records of break times and did
    27 not inform Plaintiffs and Class Members of their rights to a thirty (30) minute,

    28 uninterrupted, duty-free meal break under California law.

                                                   14
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 15 of 29 Page ID #:833



     1        59.    J.B. Hunt regularly failed to provide a timely thirty (30) minute off-
     2 duty meal period to Class Members when working more than five (5) hours in a day.

     3        60.    J.B. Hunt further regularly failed to provide a second timely thirty (30)
     4 minute meal period to Class Members who worked more than ten (10) hours in a

     5 day.

     6 J.B. Hunt’s Failure to Permit and Compensate for Rest Periods

     7        61.    At all times relevant hereto, California Labor Code section 226.7 and
     8 IWC Wage Order, 9, section 12, required employers to authorize, permit, and provide

     9 a ten (10) minute paid rest period for each four (4) hours of work, during which

    10 employees are relieved of all duty. Such breaks are paid and counted as hours

    11 worked.

    12        62.    At all times relevant hereto, California Labor Code section 226.7(b) and
    13 IWC Wage Order, 9, section 12, required employers to pay one hour of additional

    14 pay at the regular rate of compensation for each employee and each workday that a

    15 proper rest period is not provided.

    16        63.    J.B. Hunt did not have, maintain, or publish a compliant rest period
    17 policy.

    18        64.    Further, by improperly classifying Plaintiff and the Class as
    19 independent contractors, J.B. Hunt affirmatively represented to Plaintiff and the

    20 Class that they had no rights to receive the rest periods that were legally required to

    21 be provided by J.B. Hunt.

    22        65.    J.B. Hunt regularly failed to provide a ten (10) minute paid rest period
    23 for each four (4) hours of work, during which the Class Members should have been

    24 relieved of all duty.

    25        66.    As a result of J.B. Hunt’s compensation scheme, J.B. Hunt failed to
    26 compensate Class Members for break times when breaks were not provided. J.B.

    27 Hunt’s compensation scheme did not permit paid rest breaks as mandated by

    28 California law.

                                                  15
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 16 of 29 Page ID #:834



     1          67.   J.B. Hunt regularly failed to pay one hour of additional pay at the
     2   regular rate of compensation for each Class Member each workday that a proper rest
     3   period was not provided.
     4   J.B. Hunt’s Failure to Maintain Adequate Employment Records and Failure to
     5   Provide Accurate Itemized Wage Statements
     6          68.   At all times relevant hereto, California Labor Code section 226 and
     7   IWC Wage Order, 9, section 7, required employers to maintain adequate
     8   employment records and provide employees with accurate itemized wage statements
     9   showing gross wages, total hours worked, all applicable hourly rates worked during
    10   each pay period, the corresponding number of hours worked at each hourly rate, and
    11   the beginning and end of all meal breaks taken.
    12          69.   Wage statements provided by J.B. Hunt do not show all wages earned,
    13   all hours worked, or all applicable rates, in violation of the California Labor Code
    14   section 226, IWC Wage Order 9, section 7.
    15          70.   Moreover, J.B. Hunt did not maintain adequate records of all wages
    16   earned, hours worked and meal breaks taken.
    17   J.B. Hunt’s Failure to Indemnify Delivery Workers for Its Business Expenses
    18          71.   At all times relevant hereto, California Labor Code section 2802
    19   required employers to indemnify their employees for “all necessary expenditures or
    20   losses incurred by the employee in direct consequence of the discharge of his or her
    21   duties, or of his or her obedience to the directions of the employer…”
    22          72.   IWC Wage Order 9, section 9, requires employers to maintain tools and
    23   equipment required by the employer or that are necessary to the performance of the
    24   job.
    25          73.   J.B. Hunt have failed to reimburse Plaintiffs and Class Members for all
    26   business-related expenses and costs delivery workers incurred including, but not
    27   limited to, fuel, maintenance, repairs, uniform costs and expenses, scanner fees, cell
    28   phone fees, GPS service fees, and liability and other insurance covering work place
                                                  16
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 17 of 29 Page ID #:835



     1   injuries or property damage.
     2         74.    J.B. Hunt also takes deductions from Plaintiffs’ and Class Members’
     3   paychecks for work-related expenditures in direct consequence of their job duties.
     4   J.B. Hunt’s Unlawful Deductions from Delivery Workers’ Wages
     5         75.    At all times relevant hereto, IWC Wage Order 9, section 8, required that
     6   no employer shall make any deduction from the wage or require any reimbursement
     7   from an employee for any cash shortage, breakage, or loss of equipment, unless it
     8   can be shown that the shortage, breakage, or loss is caused by a dishonest or willful
     9   act, or by the gross negligence of the employee.
    10         76.    Wage statements provided by J.B. Hunt show deductions from
    11   Plaintiffs’ and Class Members’ paychecks for work-related expenditures they
    12   incurred in direct consequence of their job duties, in violation of the IWC Wage
    13   Order number 9, section 8.
    14   J.B. Hunt’s Intentional Misclassification of Delivery Workers as Independent
    15   Contractors
    16         77.    At all times relevant hereto, California Labor Code section 226.8 makes
    17   it unlawful for an employer to willfully misclassify an individual as an independent
    18 contractor.

    19         78.    J.B. Hunt willfully and intentionally misclassified Plaintiffs and Class
    20 Members as independent contractors and in doing to, failed to provide the workers

    21 with all of the rights and protections afforded them under the wage and hour laws,

    22 thereby resulting in all of the violations alleged herein, including, but not limited to,

    23 unlawfully charging workers fees and making unlawful deductions from workers’

    24 wages in violation of Labor Code provisions.

    25 J.B. Hunt’s Conduct Violated PAGA

    26         79.    Plaintiffs also claim herein, on behalf of themselves and the proposed
    27   class members, all penalties permitted by the Labor Code Private Attorneys General
    28   Act of 2004 (“PAGA”), Labor Code § 2698, et seq. By letter dated June 22, 2018,
                                                   17
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 18 of 29 Page ID #:836



     1   Plaintiffs gave written notice to the Labor and Workforce Development Agency and
     2   J.B. Hunt of the specific provisions of the Labor Code alleged to have been violated,
     3   including the facts and theories to support the alleged violations. The LWDA has not
     4   responded, and over 65 days have elapsed since notice was sent.
     5                                         COUNT I
     6                     FOR FAILURE TO PAY MINIMUM WAGE
     7                     (Labor Code §§ 1194, 1197, and Wage Order)
     8         80.    Plaintiffs re-allege and incorporate by reference all of the preceding
     9   paragraphs of this complaint, as though set forth in full at this point.
    10         81.    Notwithstanding the unconscionable piece-rate policies and procedures
    11   that Defendant requires Class Members to agree to as a condition of employment,
    12   Plaintiffs and Class Members are Defendant’s employees, as heretofore alleged,
    13   because, inter alia, Defendant engages, suffers or permits the drivers to work for
    14   them, yet retain all necessary control over their business and exercise significant
    15   control over the wages, hours of work, and working conditions of the Plaintiffs and
    16   Class members.
    17         82.    Defendant provides the quintessential “tools” for Plaintiffs and Class
    18   Members, including without limitation the cargo to be transported, the on board
    19   computer to communicate with dispatch, and the terminals in which the cargo is
    20   loaded and unloaded, among others. Defendant controls the rates paid, the loads
    21   assigned, the number of loads, the timing of the loads and the hours worked.
    22   Defendant demands strict compliance with its customer service and service and
    23   compliance standards when transporting cargo, and, as alleged herein, assume full
    24   control over Plaintiffs’ and Class Members’ vehicles.
    25         83.    Among Defendant’s requirements are that the vehicles may not be used
    26   to transport cargo for any other company or purpose at any time.
    27         84.    When Plaintiffs’ and Class Members’ working hours are divided into
    28   the amount of compensation paid by Defendant, the result is an hourly rate that is
                                                    18
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 19 of 29 Page ID #:837



     1   less than that set by the IWC Minimum Wage Order. This result is further
     2   exacerbated when the unlawful deductions and unreimbursed business expenses are
     3   deducted from the gross wages paid.
     4          85.   Furthermore, insofar as Plaintiffs and Class Members are only paid for
     5   the pieces (i.e., deliveries) they complete, they are not paid at all for time worked
     6   not covered by the piece rate system such as conducting required inspections,
     7   cleaning trucks and shipping containers, detention time until a certain threshold is
     8   reached, and time attending training and other meetings. Additionally, and because
     9   Defendant has no rest break policy, the delivery workers are not paid, at all, for the
    10   rest periods that the Labor Code and Wage Order designate as “hours worked.” In
    11   each and every instance, the workers receive less than the minimum wage for their
    12   mandated rest periods.
    13          86.   Labor Code § 1197 provides: “The minimum wage for employees fixed
    14   by the commission is the minimum wage to be paid to employees, and the payment
    15   of a less wage than the minimum so fixed is unlawful.”
    16          87.   Labor Code § 1194 provides: “Notwithstanding any agreement to work
    17 for a lesser wage, any employee receiving less than the legal minimum wage or the

    18 legal overtime compensation applicable to the employee is entitled to recover in a

    19 civil action the unpaid balance of the full amount of this minimum wage or overtime

    20 compensation, including interest thereon, reasonable attorney's fees, and costs of

    21 suit.”

    22          88.   Labor Code § 1194.2(a) provides: “In any action under … Section 1194
    23 to recover wages because of the payment of a wage less than the minimum wage

    24 fixed by an order of the commission, an employee shall be entitled to recover

    25 liquidated damages in an amount equal to the wages unlawfully unpaid and interest

    26 thereon.”

    27          89.   Insofar as Defendant failed to pay Plaintiffs and Class Members an
    28 amount that was at least the same as the applicable minimum wage, Defendant was

                                                  19
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 20 of 29 Page ID #:838



     1   and is in violation of the applicable wage and hour laws.
     2         90.    Plaintiffs and Class Members class are entitled to damages in the sum
     3 of unpaid wages, liquidated damages, and the other relief provided by the Labor

     4 Code, in an amount according to proof at the time of trial.

     5                                         COUNT II
     6                   FOR FAILURE TO PROVIDE MEAL BREAKS
     7                     (Labor Code §§ 226.7, 512, and Wage Order)
     8         91.    Plaintiffs re-allege and incorporate by reference all of the preceding
     9   paragraphs of this complaint, as though set forth in full at this point.
    10         92.    Under California law, and as applicable hereto, no worker may be
    11   compelled to labor for a work period of five or more hours without being provided
    12   with a 30-minute, duty-free meal break. Likewise, no worker may be compelled to
    13   work for more than 10 hours in a single day, without being provided with a second,
    14   30-minute, duty-free meal break. (Labor Code § 512 and Part 11 of Wage Order 9.)
    15         93.    Defendant failed to provide the required meal breaks to Plaintiffs and
    16   Class Members, even though they regularly labored for work periods of more than
    17   five hours, without a meal break, and workdays of more than 10 hours, without a
    18   second meal break. Plaintiffs allege, on information and belief, that Defendant had
    19   no policy, procedure, or practice with regard to the provision of meal breaks to the
    20   delivery workers and that the lack of such policy, procedure, and practice led to the
    21   result that none of the delivery workers were provided with the required meal breaks.
    22         94.    Pursuant to Labor Code § 226.7(b), each Plaintiff and each member of
    23 the putative class is entitled to recover from Defendant the sum of one hour of pay

    24 at their regular rate for each meal period that was not provided by Defendant.

    25                                        COUNT III
    26                    FOR FAILURE TO PROVIDE REST BREAKS
    27                     (Labor Code §§ 226.7, 512, and Wage Order)
    28         95.    Plaintiffs re-allege and incorporate by reference all of the preceding
                                                    20
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 21 of 29 Page ID #:839



     1   paragraphs of this complaint, as though set forth in full at this point.
     2          96.   Under California law, and as applicable hereto, employers must
     3   authorize and provide a ten minute, duty-free rest break for every four hours of work
     4   in a workday. See Labor Code §§ 226.7, 512, and Part 12 of Wage Order 9. The rest
     5   period shall be counted as “hours worked.” Id.
     6          97.   Defendant failed to authorize and/or provide the required rest breaks to
     7   Plaintiffs and the Class Members, even though Plaintiffs and the Class Members
     8   regularly labored for work periods of more than four hours, without a rest break, and
     9   workdays of more than 10 hours, without additional rest breaks. Plaintiffs allege, on
    10   information and belief, that Defendant had no policy, procedure, or practice that
    11   affirmatively authorized rest breaks to the Class Members, and in fact Defendant
    12   affirmatively represented that Plaintiff and the Class Members were Independent
    13   Contractors not entitled to be provided rest breaks by Defendant. Defendant’s
    14   uniform policies procedures and practices constitute a failure to authorize such
    15   breaks and led to the result that required rest breaks were not provided.
    16          98.   Further, as Defendant only compensated Plaintiffs and the Class
    17   Members, based on a piece rate and thus, did not have a mechanism to compensate
    18   Plaintiffs and Class Members for rest periods, even if taken, then Plaintiffs and Class
    19   Members could not and did not receive paid rest periods as required by California
    20   law.
    21          99.   Pursuant to Labor Code § 226.7(b), each Plaintiff and each member of
    22 the putative class is entitled to recover from Defendant the sum of one hour of pay

    23 at their regular rate for each rest period that was not authorized and/or provided by

    24 Defendant.

    25                                        COUNT IV
    26     FAILURE TO REIMBURSE FOR NECESSARY BUSINESS EXPENSES
    27                                   (Labor Code § 2802)
    28          100. Plaintiffs re-allege and incorporate by reference all of the preceding
                                                    21
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 22 of 29 Page ID #:840



     1   paragraphs of this complaint, as though set forth in full at this point.
     2         101. Under California law, workers are entitled to be indemnified “for all
     3   necessary expenditures or losses incurred by them in direct consequence of the
     4   discharge of their duties.”
     5         102. As previously alleged herein, Defendant maintain uniform policies,
     6   procedures, and practices requiring Plaintiffs and Class Members to incur
     7   significant, substantial, and ongoing necessary business expenses that rightfully
     8   should have been borne by Defendant, and Defendant has failed to reimburse
     9   Plaintiffs and Class Members for the said expenses.
    10         103. Because these necessary expenses were incurred by Plaintiffs and Class
    11   Members in direct consequence of the discharge of their duties, Plaintiffs and Class
    12   Members are entitled to be indemnified, pursuant to Labor Code § 2802(b), with
    13   interest thereon beginning from the date that each expense was incurred.
    14                                         COUNT V
    15                  FOR IMPROPER DEDUCTIONS FROM WAGES
    16                            (Labor Code § 221; Wage Order)
    17         104. Plaintiffs re-allege and incorporate by reference all of the preceding
    18 paragraphs of this complaint, as though set forth in full at this point.

    19         105. California law prohibits an employer from deducting anything from an
    20 employees’ wages, other than those deductions explicitly permitted by law. The fees

    21 deducted from Plaintiffs’ and Class Members’ wages are not explicitly permitted by

    22 law. Nevertheless, Defendant’s custom, policy and practice was and is to deduct

    23 these fees from wages being paid to Plaintiffs and Class Members. This deduction

    24 was and is an illegal deduction from wages under California law.

    25         106. Further, California law prohibits an employer, in the absence of
    26 dishonesty or gross negligence, from making any deduction or requiring any

    27 reimbursement for any cash shortage, breakage, or loss of equipment. However,

    28 Defendant had and has a policy, custom, and/or practice of making such unlawful

                                                    22
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 23 of 29 Page ID #:841



     1   deductions and requiring unlawful reimbursements. from Plaintiffs and Class
     2   Members.
     3         107. Plaintiffs and Class Members are entitled to recover from Defendant
     4   the amounts improperly and illegally deducted from their compensation, and an
     5   award of reasonable costs and attorneys’ fees.
     6                                        COUNT VI
     7               FOR INADEQUATE AND/OR FAILURE TO PROVIDE
     8                  ACCURATE, ITEMIZED WAGE STATEMENTS
     9                             (Labor Code §§ 226 and 226.2)
    10         108. Plaintiffs re-allege and incorporate by reference all of the preceding
    11   paragraphs of this complaint, as though set forth in full at this point.
    12         109. Labor Code § 226 makes it unlawful for an employer to fail to provide
    13   accurate and itemized wage statements to its employees.
    14         110. Pursuant to California Labor Code § 226(a), Plaintiffs and Class
    15   Members were entitled to receive, semimonthly or at the time of each payment of
    16   wages, an accurate itemized statement showing, inter alia: (a) gross wages earned;
    17   (b) net wages earned; (c) all applicable hourly rates in effect during the pay period;
    18   and (d) the corresponding number of hours worked at each hourly rate by the
    19   employee.
    20         111. Pursuant to Labor Code § 226.2(a)(2)(A), Plaintiffs and the Class
    21   Members, as they were paid solely on a piece rate basis, were also entitled to receive,
    22   an accurate itemized statement showing: (a) the total hours of compensable rest and
    23   recovery periods; (b) the rate of compensation, and (c); the gross wages paid for
    24   those periods during the pay period.
    25         112. Defendant violated the foregoing provisions, in that Defendant failed
    26   to provide Plaintiffs and Class Members with accurate itemized statements in
    27   accordance with California Labor Code § 226(a) by providing Plaintiffs and Class
    28   Members with wage statements with inaccurate entries for hours worked,
                                                    23
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 24 of 29 Page ID #:842



     1   corresponding rates of pay, and total wages earned, as a result of the unlawful labor
     2   and payroll practices described herein. Defendant also violated § 226.2(a)(2)(A) by
     3   failing to provide Plaintiffs and Class Members wage statements that provided the
     4   total hours of compensable rest and recovery periods, the rate of compensation for
     5   them, and the gross wages paid for those periods during the pay period.
     6         113. Defendant’s violations were knowing and intentional.
     7         114. Plaintiffs and Class Members are therefore entitled to the statutory
     8   penalty and/or damages set forth in subdivision (e) of section 226, as well as an
     9   injunction against Defendant, under subdivision (h), including an award of costs and
    10   reasonable attorney’s fees.
    11                                       COUNT VII
    12                            FOR UNFAIR COMPETITION
    13                          (Bus. & Prof. Code §§ 17200, et seq.)
    14         115. Plaintiffs re-allege and incorporate by reference all of the preceding
    15 paragraphs of this complaint, as though set forth in full at this point.

    16         116. Defendant has engaged and continues to engage in unfair and unlawful
    17   business practices in California by practicing, employing, and utilizing the policies,
    18   customs, and practices outlined above, including, to wit: (1) not paying all wages,
    19   including minimum wage, and overtime; (2) failing to pay all earned wages in a
    20   timely fashion; (3) failing to pay premium wages for meal and rest breaks not
    21   provided; (4) making improper deductions from compensation and failing to keep
    22   proper records as required by law; (5) failing to reimburse and/or indemnify
    23   Plaintiffs and Class Members for Defendant’s necessary business expenses; (6)
    24   improperly classifying Plaintiffs and Class Members as independent contractors; and
    25   (7) Failing to pay all wages owed upon termination.
    26         117. Plaintiffs and Class Members have each suffered actual harm as a result
    27   of Defendant’s unfair and/or unlawful business practices. Plaintiffs and the Class
    28   Members have been deprived of wages actually earned but wrongfully and
                                                  24
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 25 of 29 Page ID #:843



     1   unlawfully retained by Defendant.
     2         118. Defendant’s utilization of such unfair and unlawful business practices
     3 constitutes unfair, unlawful competition and provides an unfair advantage over

     4 Defendant’s competitors who follow the law.

     5         119. Plaintiffs seek, on their own behalf, on behalf of the Class Members,
     6   aggrieved employees, and on behalf of the general public, full restitution of monies,
     7 as necessary and according to proof, to restore any and all monies withheld, acquired

     8 and/or converted by the Defendant by means of the unfair practices complained of

     9 herein.

    10         120. The acts complained of herein occurred within the last four years
    11 preceding the filing of this action.

    12         121. Defendant has engaged in unlawful, deceptive, and unfair business
    13 practices, a proscribed by Bus. & Prof. Code §§ 17200 et seq., including those set

    14 forth hereinabove, thereby depriving Plaintiffs and other members of the general

    15 public of the wages, minimum working standards and conditions due to them under

    16 California’s laws and Industrial Welfare Commission wage orders specifically

    17 described herein.

    18                                        COUNT VIII
    19                             FOR UNJUST ENRICHMENT
    20         122. Plaintiffs re-allege and incorporate by reference all of the preceding
    21   paragraphs of this complaint, as though set forth in full at this point.
    22         123. Plaintiffs and the Class Members conferred a benefit upon Defendant
    23   by working on its behalf without compensation, including but not limited to, working
    24   hours for which they were not compensated.
    25         124. Defendant had an appreciation or knowledge of the benefit conferred
    26   by Plaintiffs and the Class Members.
    27         125. Defendant accepted and retained the benefit under circumstances as to
    28   make it inequitable for Defendant to retain the benefit without payment of its value.
                                                    25
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 26 of 29 Page ID #:844



     1                                        COUNT IX
     2      FOR VIOLATIONS OF THE PRIVATE ATTORNEYS GENERAL ACT
     3                                   (Labor Code § 2699)
     4         126. Plaintiffs reallege and incorporates by reference all of the preceding
     5   paragraphs of this complaint as though fully set forth herein.
     6         127. Under Labor Code § 2699, any employee aggrieved by an employer’s
     7   violation of the Labor Code and/or applicable IWC Wage Order has the right to file
     8   an action on behalf of all aggrieved employees for the penalties established by
     9   Section 2699 and/or other Labor Code sections.
    10         128. The aforementioned wrongful acts and omissions of Defendant were
    11   violations of the Labor Code and/or applicable IWC Wage Order, as set forth herein,
    12   including Labor Code §§ 200-203, 226, 226.2, 226.3, 226.7, 226.8, 510, 512, 558,
    13   1174, 1194, 1197, 1198, and 2802.
    14         129. Defendant also violated Labor Code section 204 by failing to timely
    15   pay all wages owed to Plaintiffs and the Class Members as required by statute.
    16         130. Plaintiffs are current or former employees who have been aggrieved by
    17   Defendant’s violations of the aforementioned Labor Code and/or Wage Order
    18   provisions, and Class Members are aggrieved employees as well.
    19         131. During the relevant time period, Defendant engaged in each of the
    20   wrongful acts and/or omissions detailed above. As a result, Plaintiffs and Class
    21   Members are entitled to one hundred dollars ($100) for each initial Labor Code
    22   violation and two hundred dollars ($200) for each subsequent violation, except for
    23   those sections that provide for different penalties, and/or any and all other penalties
    24   permitted by PAGA. See Labor Code § 2699(f)(2).
    25         132. Plaintiffs and the Class Members are also entitled to recover unpaid
    26   wages pursuant to Labor Code section 558.
    27         133. As set forth above, Plaintiffs have complied with all pre-filing
    28   requirements of Labor Code § 2699.3.
                                                   26
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 27 of 29 Page ID #:845



     1                                PRAYER FOR RELIEF
     2         WHEREFORE, Plaintiffs pray for judgment for themselves and all others on
     3   whose behalf this suit is brought against Defendant, as follows:
     4         1.    For an order certifying the proposed Class;
     5         2.    For an order appointing Plaintiffs as the representatives of the Class;
     6         3.    For an order appointing Counsel for Plaintiffs as Class counsel;
     7         4.    On the First Cause of Action, for damages and/or penalties, including
     8               liquidated damages, as provided by statute, in an amount according to
     9               proof at the time of trial;
    10         5.    On the Second Cause of Action, for damages and/or penalties, as
    11               provided by statute, in an amount according to proof at the time of trial;
    12         6.    On the Third Cause of Action, for damages and/or penalties, as
    13               provided by law, in an amount according to proof at the time of trial;
    14         7.    On the Fourth Cause of Action, for damages and/or penalties, as
    15               provided by law, in an amount according to proof at the time of trial;
    16         8.    On the Fifth Cause of Action, for reimbursement of all business
    17               expenses advanced by Plaintiffs and the class members, in an amount
    18               according to proof at the time of trial;
    19         9.    On the Sixth Cause of Action, for damages and/or penalties, as provided
    20               by law, and for an injunction enjoining Defendant from continuing to
    21               make unlawful deductions from Class Members’ compensation,
    22               interest thereon, and reasonable costs and attorneys' fees, as provided
    23               by Labor Code § 226;
    24         10.   On the Seventh Cause of Action, for damages and/or penalties, as
    25               provided by law, in an amount according to proof at the time of trial;
    26         11.   On the Eighth Cause of Action, for restitution to Plaintiffs and other
    27               similarly situated members of the general public of all funds unlawfully
    28               acquired by Defendant by means of any acts or practices declared by
                                                   27
                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 28 of 29 Page ID #:846



     1              the Court to be in violation of Bus. & Prof. Code §§ 17200 et seq., for
     2              an injunction to prohibit Defendant from engaging in the unfair
     3              business practices complained of herein, and for an injunction requiring
     4              Defendant to give notice to persons to whom restitution is owing of the
     5              means by which to file and make claim for restitution;
     6        12.   On the Ninth Cause of Action, for quasi-contract recovery for services
     7              rendered, including restitution;
     8        13.   On the Tenth Cause of Action, for penalties, damages, attorneys’ fees
     9              and costs, interest, and all other relief provide for under PAGA;
    10        14.   On all causes of action, for attorneys’ fees and costs, as provided by
    11              Labor Code §§ 218.5, 226, 1194, and Code of Civil Procedure § 1021.5;
    12        15.   On all causes of action, for the penalties permitted by law; and,
    13        16.   For all such other and further relief as the Court may deem just and
    14              proper.
    15

    16   DATED: June 3, 2019                  MARLIN & SALTZMAN, LLP

    17                                        By: /s Adam M. Tamburelli ___________
    18                                            Stanley D. Saltzman, Esq.
                                                  Adam M. Tamburelli, Esq.
    19                                            Cody A. Kennedy, Esq.
    20                                        Attorneys for Plaintiffs, the putative Class,
                                              and the Aggrieved Employees
    21

    22

    23

    24

    25

    26

    27

    28

                                                28
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-01334-SVW-SS Document 37 Filed 06/03/19 Page 29 of 29 Page ID #:847



     1                           DEMAND FOR JURY TRIAL
     2       Plaintiffs hereby demand a jury trial on all issues so triable.
     3

     4 DATED: June 3, 2019                     MARLIN & SALTZMAN, LLP

     5                                         By: /s Adam M. Tamburelli ____________
     6                                             Stanley D. Saltzman, Esq.
                                                   Adam M. Tamburelli, Esq.
     7                                             Cody A. Kennedy, Esq.
     8                                         Attorneys for Plaintiffs, the putative Class,
                                               and aggrieved employees
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                 29
                            FIRST AMENDED CLASS ACTION COMPLAINT
